FILED
                             NOT FOR PUBLICATION                            AUG 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID OCTAVIO URRUTIA-GUERRA,                    No. 13-72927

               Petitioner,                       Agency No. A070-068-355

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                   July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      David Octavio Urrutia-Guerra, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigrations Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his applications for

special rule cancellation of removal, asylum, withholding of removal, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo questions of law.

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1078 (9th Cir. 2013). We dismiss in part

and deny in part the petition for review.

      We lack jurisdiction to consider Urrutia-Guerra’s contentions regarding

eligibility for asylum and withholding of removal based on a particular social

group comprised of Guatemalans returning to Guatemala from the United States,

where Urrutia-Guerra failed to exhaust these contentions before the BIA. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction

to consider legal claims not presented in an alien’s administrative proceedings).

      Urrutia-Guerra has not raised, and has therefore waived, any challenge to the

agency’s denial of special rule cancellation of removal and CAT relief. See Rizk v.

Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not raised in an opening

brief are waived).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                    13-72927